Filed 4/12/16 Zink v. Clock Towers Inn CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


CHRISTOPHER LEE ZINK,                                                         2d Civil No. B262414
                                                                             (Super. Ct. No. 56-2013-
     Cross-complainant and Appellant,                                        00435440-CU-PA-VTA)
                                                                                (Ventura County)
v.

CLOCK TOWERS INN, LLC,

     Cross-defendant and Respondent.



                   Christopher Lee Zink along with some friends decided to get drunk. After a
night of carousing they succeeded. Zink returned to respondent's Clock Tower Hotel where
he had arranged to stay the evening. He was so boisterous, however, that management
ordered him to leave. Ultimately he complied, retrieved his car, and headed home. En route
he collided with a car driven by Francisco Briones. The collision rendered Briones a
quadriplegic. Briones sued Zink, who cross-complained against respondent (Clocktower)
alleging it breached a duty not to throw him out of its hotel in his intoxicated state.
Clocktower's demurrer to Zink's third amended cross-complaint for implied contractual
indemnity and contribution was sustained without leave to amend. Zink appeals and we
affirm.
                                                           FACTS
                   As alleged in the third amended cross-complaint, Zink was a partygoer at a
graduation celebration. Clocktower rented two rooms to accommodate the partygoers so
that they could "consume alcoholic beverages without the risks of driving" in a tired or
intoxicated state. Relying on this contractual agreement with Clocktower, Zink consumed
alcoholic beverages in the rooms and at two nearby bars.
              In "the early morning hours," Clocktower demanded that Zink leave the
premises, threatening to involve the police if he did not do so. Zink "personally appealed"
to Clocktower's representative "to reconsider the demand to leave." He and the party
organizer promised that they would "rectif[y]" noise complaints by "quiet[ing] down."
When Clocktower called the police, Zink "obliged Clocktower's demand . . . and walked
several blocks to a multistory parking structure" where his vehicle was parked so that he
could drive the approximately 20 miles home. Zink lived near the "Point Mugu military
facility" where he worked.
              Zink "was tired and under the effects of [the] alcohol that he had consumed."
On his way home, Zink collided with another vehicle at the intersection of Channel Island
Boulevard and Rice Road. The other driver, Briones, sued Zink for damages from the
accident, including "a serious spinal injury that has rendered him a quadriplegic." Zink is
currently incarcerated.
                                          DISCUSSION
              The trial court ruled that "Zink has neither alleged nor argued any basis for
finding [Clocktower] to be responsible for his decision to drive while intoxicated." Zink
contends that the trial court erred. We review the third amended cross-complaint de novo to
determine whether it contains sufficient allegations, if true, to state a cause of action under
any legal theory. (Committee for Green Foothills v. Santa Clara County Bd. of Supervisors
(2010) 48 Cal. 4th 32, 42.) It does not.
              Section 1714, subdivision (b) of the Civil Code provides that "the
consumption of alcoholic beverages is the proximate cause of injuries inflicted upon another
by an intoxicated person." This rule was codified to overturn a trio of Supreme Court cases
holding that social hosts who served alcohol could be liable for injuries caused by their
guests. (See Civ. Code, § 1714, subd. (b) ["It is the intent of the Legislature to abrogate the
holdings in cases such as Vesely v. Sager (1971) 5 Cal. 3d 153, Bernhard v. Harrah's Club
(1976) 16 Cal. 3d 313, and Coulter v. Superior Court (1978) 21 Cal. 3d 144 and to reinstate
the prior judicial interpretation of this section as it relates to proximate cause for injuries
                                                 2
incurred as a result of furnishing alcoholic beverages to an intoxicated person"].) "The law
which bars liability for a host who furnishes alcoholic beverages applies with even greater
force where, as in this case, the host . . . did not furnish the alcoholic beverage, appellant
did." (Andre v. Ingram (1985) 164 Cal. App. 3d 206, 208.)
              Thus, Zink's argument about the special relationship that exists between a
hotel and its guests and the hotel's duty to protect its guests from foreseeable harms is beside
the point. Clocktower did not cause the vehicle collision, which was solely the product of
Zink's decision to drive while intoxicated. The lack of causation is fatal to his claims.
Regardless, whatever duties Clocktower owes its guests due to its special relationship with
them, it has no duty to protect them from harms outside the hotel. (See Rest.2d Torts,
§ 314A, com. c, p. 119 ["'[N]or is an innkeeper under a duty to a guest who is injured or
endangered while he is away from the premises'"].)
              We deny Zink's requests for judicial notice. To the extent Zink asks us to take
judicial notice of facts from transcripts, these are not the proper subject of judicial notice.
(Garcia v. Sterling (1985) 176 Cal. App. 3d 17, 21-22.) More fundamentally, Zink
misunderstands the nature of our review. We do not need his "substantive corroboration of
the allegations" to evaluate whether the trial court properly sustained the demurrer without
leave to amend. We assume the truth of the facts he alleged and determine whether they
could state a cause of action. They cannot.
                                         DISPOSITION
              The judgment is affirmed. Costs on appeal are awarded to respondent.
              NOT TO BE PUBLISHED.


                                            PERREN, J.

We concur:


              GILBERT, P. J.



              YEGAN, J.
                                                3
                                  Rebecca S. Riley, Judge
                             Superior Court County of Ventura

                          ______________________________



             Benton, Orr, Duval and Buckingham, Bruce Alan Finck for Cross-
complainant and Appellant.

             Slaughter, Reagan, & Cole, William M. Slaughter, and Gabriele M. Lashly for
Cross-defendant and Respondent.




                                            4